EXHIBIT 10.1
 
REAL PROPERTY SALE AND LEASE AGREEMENT

This Agreement is made this the 18th day of January, 2011 between Greystone Real
Estate L.L.C.(“Real Estate”) an Oklahoma Limited Liability Company  with a place
of business located at 1613 E. 15th Street, Tulsa, OK 74120 and Greystone
Manufacturing, LLC (“Greystone”), an Oklahoma Limited Liability Company with its
mailing address and chief place of business at 2601 Shoreline Drive, Bettendorf,
IA 52722..


The parties hereto, desiring legally to be bound, hereby do agree as follows:


1.
SALE/LEASE:

 
Greystone agrees to sell to Real Estate the Real Property as described in
Schedule A hereto and all of the fixtures and appurtenances thereto, free and
clear of all liens and encumbrances for $2,700,000.00. Payment to Greystone
shall be made by Real Estate through the payoff of a loan ($1,305,546.00) plus
accrued interest ($35,917.58) to Greystone Plastics, Inc. at Attn: Bill
Hamilton, 28439 Great River Road, Princeton IA., 52768, a cash deposit of
$658,536.42 to Greystone’s account No. 348643 at F&M Bank, Tulsa, OK, and a note
payable in the amount of $700,000.00 from Real Estate to Greystone.  The note
payable will accrue interest at the rate of five percent (5%) per annum with a
maturity date of April 18, 2011  Real Estate agrees to lease to Greystone, and
Greystone agrees to lease from Real Estate, the Real Property described in the
attached schedule which is incorporates the terms of this Lease.  Any reference
to “Lease” shall mean this Lease Agreement, the Real Property Schedule(s) and
all Rider(s) and Supplement(s) thereto, if any.   {Real Estate and Greystone
agree, and Greystone represents for the benefit of Real Estate and its Assignee
(s), that, except as otherwise provided in a particular Real Property Schedule,
the Lease is intended to be a “finance lease” and not a “lease intended as
security” as those terms are used in the Uniform Commercial Code (including
Article 2A thereof); and that the Lease is intended to be a “true lease” as said
term is commonly used under the Internal Revenue Code of 1986, as amended. }




2. 
DEFINITIONS:

 
(a) The “Effective Date” shall be:
 
(i)   The date hereof;


       (b) The “Daily Rental” means 1/30th of the amount set forth as the
Monthly Rental.




3. 
TERM OF LEASE:

 
(a) The term of this Lease, as to all Real Property designated on any Real
Property Schedule, shall commence on the Effective Date and shall continue for
an initial period of one hundred and twenty (120) months (the “Initial
Term”).  Any such termination shall be effective only on the last day of the
Initial Term.




4. 
RENTAL:

 
The monthly rental payable hereunder is as follows:  The monthly rental shall be
fixed at $20,133.33 per month (60,400 sq. ft. @ $4.00 per sq. ft./year) payable
on the 15th of each month and every month thereafter through the one hundred and
twentieth month.
 
Lease Penalty Interest on any past due payments under this Lease shall accrue at
the rate of 1 1/2% per month, or, if less, the maximum rate allowed by law, and
shall be payable on demand.  Charges for taxes, levies, imposts, duties, fees,
assessments or other charges, penalties and interest shall be promptly paid by
Greystone when due.   Greystone shall, at its expense, insure the Real Property
at its full replacement cost and name Real Estate and it’s designees as loss
payee under the policy.  Real Estate, at its option, may elect to accumulate
such late charges and collect them on a periodic basis.  Additionally, all
reasonable sums incurred or expended by Real Estate in the collection of any
late payment shall be without demand, immediately due and payable by Greystone
and considered rent hereunder.
 
 
 

--------------------------------------------------------------------------------

 
5. 
INSTALLATION, USE AND QUIET POSSESSION OF REAL PROPERTY:

 
(a) Greystone shall use the Real Property solely in the conduct of its business
and in a careful and proper manner consistent with the requirements of all
applicable insurance policies.
 
(b) Greystone will at all times keep the Real Property in good repair and in
compliance with the laws of the State of Iowa.
 
(c) Greystone, shall not use, alter or locate or permit the Real Property to be
used, altered or located in any manner or for any purpose for which, in the
opinion of the insurer, the Real Property is not designed or reasonably suitable
or which would increase the risk of any damage or loss to the Real Property or
to any other persons or property.  Greystone shall comply with all governmental
laws, rules and regulations regarding its use, maintenance, and operation of the
Real Property.


6. 
OWNERSHIP AND INSPECTION:

 
(a) Greystone shall have no interest in the Real Property other than the rights
acquired as a Lessee hereunder.  As owner, Real Estate will retain title to the
Real Property however Greystone will assume all governmental reporting
responsibilities in connection therewith. The Real Property is and shall always
remain separate identifiable real property.  Greystone shall not permit the Real
Property to be used or maintained in such a manner or under such circumstances
that any person might acquire any right in such Real Property paramount to the
rights of Real Estate
 
(b) GREYSTONE SHALL KEEP THE REAL PROPERTY CLEAR OF ALL LIENS AND ENCUMBRANCES
EXCEPT LIENS OR ENCUMBRANCES ARISING THROUGH THE ACTIONS OR OMISSIONS OF REAL
ESTATE.  (GREYSTONE SHALL NOT ASSIGN OR OTHERWISE ENCUMBER THIS LEASE OR ANY OF
ITS RIGHTS HEREUNDER OR SUBLEASE THE REAL PROPERTY WITHOUT THE PRIOR WRITTEN
CONSENT OF REAL ESTATE, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), except
that Greystone, upon prior notice to Real Estate, may assign this Lease or
sublease the Real Property to its parent or any subsidiary corporation.  No
assignment or sublease shall relieve Greystone of any of its obligations
hereunder.
 
(c) With prior written notice to Greystone, Real Estate and/or its agents shall
have free access to the Real Property at all reasonable times for the purpose of
inspection and for any other purpose contemplated in this Lease.
 
(d) Greystone shall immediately notify Real Estate of all details concerning any
damage to, or loss of, the Real Property arising out of any event or occurrence
whatsoever, including but not limited to, the alleged or apparent improper
manufacture, functioning or operation of the Real Property.
 
7. 
WARRANTIES:

 
(a) Greystone represents, covenants and agrees that, at the Effective Date set
forth in the applicable Real Property Schedule, it shall have (i) thoroughly
inspected the Real Property, (ii) determined for itself that all Real Property
are in good condition, and are of a size, design, capacity and manufacture
selected by it and (iii) satisfied itself that the Real Property are suitable
for Greystone’s purposes. Real Estate shall not be responsible for any direct or
consequential loss or damage resulting from the operation, maintenance or use of
the Real Property by Greystone’s personnel.  Greystone hereby assumes, and will
defend, indemnify and hold Real Estate harmless against, any and all claims,
demands and liabilities arising out of or in connection with the possession, use
or operation of the Real Property.
 
(b) Greystone agrees that the application, statements, and financial reports
submitted by it to Real Estate are material inducement to the execution by Real
Estate of this Lease, and Greystone warrants that such application, statements,
and reports are, and all information hereafter furnished by Greystone Real
Estate will be, true and correct in all material respects as of the date
submitted.


8. 
EVENTS OF DEFAULT AND REMEDIES:

 
The occurrence of any one of the following shall constitute an Event of Default
hereunder:
 
(a) Greystone fails to pay any installment of rent on or before the fifth day
following the date when the same becomes due and payable;
 
(b) Greystone attempts to, sell, transfer, encumber, sublet or part with
possession of the Real Property or any items thereof, except as expressly
permitted herein;
 
(c) Greystone shall fail to observe or perform any of the other obligations
required to be observed or performed by Greystone hereunder and such failure
shall continue uncured for (10) days after written notice thereof to Greystone
by Real Estate.
 
(d) Any representation or warranty made by Greystone herein or in any document
or certificate furnished in connection herewith shall prove incorrect in any
material respect;


 
 

--------------------------------------------------------------------------------

 


(e) Greystone ceases doing business as a going concern, makes an assignment for
the benefit of creditors, admits in writing its inability to pay its debts as
they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or off all or any substantial part of its
assets or Real Estate, or if it or its shareholders shall take any action
looking to its dissolution or liquidation; or
 
(f) Within 30 days after the commencement of any proceedings against Greystone
seeking reorganization, arrangement readjustment, liquidation, dissolution or
similar relief under any present or future statute, law or regulation, such
proceedings shall not have been dismissed, or if within 30 days after the
appointment, without Greystone’s consent or acquiescence of any trustee,
receiver or liquidator of it or of all or any substantial part of its assets and
Real Estate, such appointment shall not be vacated.
 
Upon the occurrence of an Event of Default, Real Estate may at its option do any
or all of the following: (i) By notice to Greystone terminate this Lease as to
any or all Real Property Schedules;  (ii) whether or not this Lease is
terminated as to any or all Real Property Schedule, take possession of any or
all of the Real Property listed on any or all Real Property Schedules, wherever
situated, and for such purpose, enter upon any premises without liability for so
doing or Real Estate may cause Greystone, and Greystone hereby agrees, to return
the Real Property to Real Estate as provided in this Lease:  (iii) recover from
Greystone, as liquidated damages for loss of a bargain and not as a penalty, an
amount equal to the present value of all monies to be paid by Greystone during
the remainder of the Initial Term or any successive period then in effect,
discounted at the rate of four  percent (4%) per annum, which payment shall
become immediately due and payable; and (iv) sell, dispose of, hold, or use or
lease any Real Property as Real Estate in its sole discretion may determine
without, except as provided below, any duty to account to Greystone (and Real
Estate shall not be obligated to give preference to the sale, lease or other
disposition of the Real Property over the sale, lease or other disposition of
similar Real Property owned or leased by Real Estate).  In any event, Greystone
shall, without further demand, pay to the Real Estate an amount equal to all
sums due and payable for all periods up to and including the date on which Real
Estate has declared this Lease to be in default.
 
In the event that Greystone shall have paid to Real Estate the liquidated
damages referred to in clause (iii) above, Real Estate hereby agrees to pay to
Greystone, promptly after receipt thereof, all rentals or proceeds received from
the reletting or sale of the Real Property to the extent such rentals or
proceeds are attributable to the balance of the Initial Term (after deduction of
all expenses incurred by Real Estate and, in the case of a sale, Real Estate’
reasonably determined residual interest in the Real Property as of the scheduled
expiration of the Initial Term), said amount never to exceed the amount of the
liquidated damages paid by Greystone.  Greystone agrees that Real Estate shall
have no obligation to sell or lease the Real Property and shall not be required
to give preference to the sale, lease or other disposition of the Real Property
over the sale, lease or other disposition of similar Real Property owned or
leased by Real Estate.  Greystone shall in any event remain fully liable for
reasonable damages as provided by law and for all costs and expenses incurred by
Real Estate on account of such default including, but not limited to, all court
costs and reasonable attorney’s fees.  The rights afforded Real Estate hereunder
shall not be deemed to be exclusive, but shall be in addition to any rights or
remedies provided by law.  Real Estate agree to seek to mitigate its damages in
a commercially reasonable manner.


9. 
NET LEASE:

 
        It is understood and agreed that this is a net lease and that as between
Real Estate and Greystone, Greystone shall be responsible for all the costs and
expenses of every nature whatsoever arising out of or in connection with or
related to this Lease or the Real Property, including but not limited to taxes,
utilities, insurance and/or loss, damage or maintenance related to the Real
Property.  Real Estate shall be named as an additional insured as to all
insurance policies insuring the Real Property.  Greystone hereby agrees that in
the event that Greystone fails to pay or perform any obligation under this
Lease, Real Estate may, at its option, pay or perform said obligation and any
payment made or expense incurred by Real Estate in connection therewith shall
become additional rent which shall be due and payable by Greystone upon demand.


10. 
ASSIGNMENT:

 
Greystone agrees that Real Estate may transfer or assign all or any part of Real
Estate’ right, title and interest in, under or to the Real Property and this
Lease and any or all sums due or to become due pursuant to any of the above, to
any third party (the “Assignee”) for any reason.  Greystone agrees that upon
receipt of written notice from Real Estate of such assignment, Greystone shall
perform all of its obligations hereunder for the benefit of Assignee and, if so
directed, shall pay all sums due or to become due hereunder directly to the
Assignee or to any other party designated by the Assignee.  Greystone hereby
covenants, represents, warrants and agrees that the Assignee shall be entitled
to rely on and shall be considered a third party beneficiary of the following
covenants, representations and warranties: (i) Greystone’s obligations to
Assignee hereunder are absolute and unconditional and are not subject to any
abatement, reduction, recoupment, defense, offset or counterclaim available to
Greystone for any reason whatsoever including, without limitation, operation of
law, defect in the Real Property, failure of Real Estate to
 
 
 

--------------------------------------------------------------------------------

 
perform any of its obligations hereunder or under any other agreement Greystone
may have with Real Estate regarding the Real Property which is the subject of
this Lease or for any other cause or reason whatsoever, whether similar or
dissimilar to the foregoing (Greystone reserving its rights to have separate
recourse directly against Real Estate on account of any thereof); nor, except as
otherwise expressly provided herein, shall this Agreement terminate, or the
respective obligations of Real Estate or Greystone be otherwise affected, by
reason of any of the foregoing or for any other cause whether similar or
dissimilar to the foregoing, any present or future law to the contrary
notwithstanding, it being the intention of the parties hereto that the Monthly
Rental, additional rental, and all the other sums payable by Greystone hereunder
shall continue to be payable in all events and at the times herein provided;
(ii) Greystone shall not look to Assignee to perform any of Real Estate’
obligations hereunder, (iii) Greystone will not amend or modify this Agreement
without the prior written consent of the Assignee; and (iv) Greystone will send
a copy to Assignee of each notice which Greystone sends to Real Estate. Upon
receipt of notice of such assignment, Greystone agrees to execute and deliver to
Real Estate such documentation as Assignee may require, including but not
limited to an acknowledgment of or consent to, assignment which may require
Greystone to make certain representations or reaffirmations as to some of the
basic terms and covenants contained in this Lease.  Nothing contained in any
documentation required by Assignee shall be derogation of any of the rights
granted to Greystone hereunder.  Notwithstanding such assignment: (i) Real
Estate shall not be relieved of any of its obligations hereunder; and (ii) the
rights of Greystone hereunder shall not be impaired.


11. 
INDEMNIFICATION:

 
Greystone hereby agrees to assume liability for, and does hereby agree to
indemnify, protect, save and keep harmless Real Estate and its respective
successors and assigns against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs, expenses or disbursements
(including legal fees and expenses) of any kind and nature whatsoever which may
be imposed on, incurred by or asserted against Real Estate or any of its
respective successors and assigns, in any way relating to or arising out of this
Lease or any document contemplated hereby, or the performance or enforcement of
any of the terms hereof, or in any way relating to or arising out of the lease,
possession or use of the Real Property or any accident in connection therewith
(including, without limitation, latent and other defects, whether or not
discoverable).  Greystone shall not be required to indemnify Real Estate or its
respective successors and assigns, for loss or liability in respect of any item
of Real Property arising from acts or events which occur after possession of
such item of Real Property has been returned to Real Estate or loss or liability
resulting from the active willful misconduct of the party otherwise to be
indemnified hereunder.
 
Greystone shall name Real Estate as an additional insured under all of its
liability policies and shall each year provide Real Estate with a certificate of
insurance designating Real Estate as an additional insured.
 
Greystone also acknowledges and agrees that Real Estate and/or its Assignee may
be taking certain tax benefits available to an owner of Real Property, including
accelerated cost recovery or depreciation benefits under various sections of the
Internal Revenue Code of 1986 as amended (the “Tax Benefits”).  Greystone agrees
that it will take no action inconsistent with the foregoing and that it will
indemnify Real Estate and its Assignee on an after-tax basis for any loss of or
delay in obtaining Tax Benefits due to Greystone’s act, omission to act or
misrepresentation, including but not limited to an Event of Default by
Greystone.


12. 
PURCHASE AND RENEWAL OPTIONS:

 
(a)  So long as there is no Event of Default (or event which, with the giving of
notice, passage of time or both, would constitute an Event of Default),
Greystone shall have the option, with at least two months’ prior written notice
to Real Estate, to purchase the Real Property at a price equal to fair market
value as determined by a reputable commercial real estate appraiser who is
acceptable to both parties.



13. 
MISCELLANEOUS:

 
(a) Neither this Lease nor any consent or approval provided for herein shall be
binding upon Real Estate unless signed on its behalf by a duly authorized
officer.  This Agreement shall be deemed to have been made in the State of Ohio
and shall be governed in all respects by the laws of such State.
 
(b) This Lease constitutes the entire agreement between Greystone and Real
Estate with respect to the Real Property, and no covenant, condition or other
term or provision may be waived or modified orally.
 
(c) All notices hereunder shall be in writing and shall be delivered in person
or sent by registered or certified mail, postage prepaid, to the address of the
other party as set forth herein, or to such other address as such party shall
have designated by proper notice.
 
(d) This Lease shall be binding upon and inure to the benefit of Real Estate and
Greystone and their respective successors and assigns (including any subsequent
assignee of Assignee).
 
 
 

--------------------------------------------------------------------------------

 
(e) If any term or provision of this Lease or the application thereof to any
person is, to any extent, invalid or unenforceable, the remainder of this lease,
or the application of such provision to the person other than those to which it
is invalid or unenforceable, shall not be affected thereby, and each provision
of this Lease shall be valid and be enforced to the fullest extent permitted by
law.
 
(f) No waiver of any of the terms and conditions hereof shall be effective
unless in writing and signed by the party against whom such waiver is sought to
be enforced. The waiver by the Real Estate or Greystone of any breach of any
obligation of Greystone or Real Estate shall not be deemed a waiver of such
obligation or of any subsequent breach of the same or any other obligation.  The
subsequent acceptance of rental payments hereunder by Real Estate shall not be
deemed a waiver of any prior existing breach of Greystone regardless of Real
Estate’ knowledge of such prior existing breach at the time of acceptance of
such rental payments.  The rights afforded Real Estate and Greystone under this
Paragraph shall not be deemed to be exclusive, but shall be in addition to any
rights or remedies provided by law.
 
(g) Real Estate is hereby authorized by Greystone to cause this Lease or other
instruments, including Uniform Commercial Code Financing Statements, to be filed
or recorded for the purposes of showing Real Estate’ interest in the Real
Property and Greystone agrees to execute and deliver all such instruments at the
request of Real Estate necessary to do so.
 
(h) There shall be only one original of each Real Property Schedule to the
Lease, and it shall be marked “Original,” and all other counterparts will be
duplicates.  To the extent, if any, that any Real Property Schedule(s) to this
Lease constitutes chattel paper (or as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction) no security in any
Real Property Schedule(s) may be created in any document(s) other than the
“Original.”
 
(i) In the event of the conflict between the terms and conditions of this Lease
Agreement and the terms and conditions of any Real Property Schedule(s) or
Rider(s) thereto, the terms and conditions of such Real Property Schedule(s) or
Rider(s) shall prevail.
 
(j) Upon request of Real Estate, Greystone hereby agrees to deliver to Real
Estate a copy of Greystone’s financial statements within a reasonable time after
said statements are available.
 
(k) The obligations which Greystone is required to perform during the term of
this Lease shall survive the expiration or other termination of this Lease, but
only to the extent that such obligations remain unperformed as the expiration or
termination of this Lease.
 
(m)  Greystone represents, warrants and covenants that, with respect to this
Agreement and each Real Property Schedule executed hereunder:  (i)  Greystone is
a corporation duly organized and validly existing in good standing in the state
of Iowa, (ii)  The execution, delivery and performance thereof by Greystone have
been duly authorized by all necessary corporate or other action and does not
conflict with Greystone’s charter or by-laws or other organizational
documentation or with any indenture, contract or agreement by which it is bound,
or with any statute, judgment, decree, rule or regulation binding upon
it.  (iii)  Any individual executing this Agreement or any documents delivered
in connection herewith on behalf of Greystone is duly authorized to do so. (iv)
This Agreement and each Real Property Schedule constitute legal, valid and
binding agreements of Greystone enforceable in accordance with their respective
terms.  (v)  The Real Property is personal property and when subjected to use by
Greystone will not be or become a fixture under applicable law.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year above written.
 
REAL ESTATE: Greystone Real Estate L.L.C.
 
By: Warren F. Kruger—Manager
 
/s/ Warren F. Kruger

--------------------------------------------------------------------------------

GREYSTONE: Greystone Manufacturing L.L.C.


By: William W. Rahhal – VicePresident and CFO


/s/ William W. Rahhal

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 